Case 3:19-cv-00186-TJC-JBT Document 71 Filed 06/02/20 Page 1 of 1 PageID 1886


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

   PETER VIGUE,

             Plaintiff,

   v.                                             Case No. 3:19-cv-186-J-32JBT

   DAVID B. SHOAR, in his official
   Capacity as Sheriff of St. Johns County,

            Defendant.

      HONORABLE TIMOTHY J. CORRIGAN, United States District Judge
   Law Clerk: Taylor Mullaney          Court Reporter: Shannon Bishop

   Counsel for plaintiff:                         Counsel for defendant:
   Jodi Lynn Siegel                               Bruce R. Bogan
   Kirsten Anderson                               Melissa Jean Sydow


                                    CLERK’S MINUTES

   PROCEEDINGS: ZOOM VIDEOCONFERENCE HEARING on Plaintiff Peter
                Vigue’s Motion for Partial Summary Judgment and for Permanent
                Injunction (Doc. 59) and Defendant David B. Shoar’s Motion for
                Summary Judgment (Doc. 60)



           Order to Enter.




   DATE: June 2, 2020                             TIME: 10:03 a.m. – 11:53 a.m.
